Title: To Alexander Hamilton from William Hall, 29 August 1791
From: Hall, William
To: Hamilton, Alexander


New York 29th Augt. 1791
Sir
Mr. Mort & myself have examin’d the Delaware as high as Pequest about 94 miles above Philadelphia & have found several good situations. On the Raritan there are none. Our Money running short oblig’d us to come to New York for a supply. We propose going up the Pasaic in a few Days, after which you shall receive a report of our observations.
I call’d on Mr. Marshall and deliver’d your Letter. He answered very freely every question I put to him. He seems to understand the theory of the Business but I am very doubtful if He is much acquainted with the practice. The Modells He is making will not work & I much fear some money will be expended and delays ensue on that acct. Mr. Mort I expect will be in Philadelphia in 6 or 8 days. To him I beg leave to refer you for particulars. He was present during the conversation but did not see the Modells. Mr. Marshall might have made the Modells to have worket much easier than larger Machines.
I have the honor to be   Sir   Your most obed. Servt.
William Hall No. 57 Maiden Lane
